DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-6 are the subject of this NON-FINAL Office Action.  Claims 7-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of Invention I (claims 1-6) in the reply filed on 12/16/2021 is acknowledged.  Applicants argue that “the special technical feature common to the Claim Groups is routing build material to different storage locations based on a detected color of the material.”  The Office disagrees.  Claim 1 is directed to a “build material management system,” not a method of “routing build material to different storage locations based on a detected color of the material.”  To this end, claim 1 does not require any particular method of “routing build material to different storage locations based on a detected color of the material.”  Rather, claim 1 only requires two generic “storage tanks,” a generic “build material transportation system” comprising a hose, a color sensor and a generic controller.  Regardless, even if such feature was present in all independent claims, yet such a feature is not novel over the prior art cited below.  Thus, the restrictions between Groups I-III are maintained. 
Therefore, claims 7-15 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by FERRAR (US 2021/0162509, effective filing 11/14/2017).
	As to claim 1, FERRAR teaches storage tanks (multiple delivery and storage containers; paras. 0072-73, 0075), build material transportation system comprising hose (pipes 10 or powder transport conduits; Fig. 2, paras. 0070-73), color sensor 4-6 (paras. 0017-21, 0023, 0028, 0029, 0032, 0034, 0035, 0048-51, 0053, 0072-73) and controller 7 (Figs. 1-3).  Claim 1 recite intended uses of each of the above physical structures that fail to distinguish over FERRAR.  Regardless, FERRAR teaches to measure colors of recycled build powders and route the recycled powders accordingly (Abstract, paras. 0007-17, 0056).  Thus, even if Applicants amend the claims to recite the various physical structures are configured to performed these functions, yet FERRAR teaches as much.
	As to claim 2, FERRAR teaches multiple storage tanks (paras. 0072-73, 0075).
	As to claim 3, FERRAR teaches powdered build material (Abstract and Title, for 
	As to claim 4, FERRAR teaches color sensor on window of hose (paras. 0072-73).
	As to claim 5, FERRAR teaches user interface 8 (Figs. 1-3, para. 0065, for example).
	As to claim 6, FERRAR teaches electronic memory (image data transmitted to computer 7 requires memory for storing and analyzing such data; Figs. 1-3, paras. 0067-79, 0082, 0087).

Claims 1-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KRITCHMAN (US 2010/0140852).
	As to claim 1, KRITCHMAN teaches storage tanks 88 and 98 (Fig. 2), build material transportation system comprising hoses 90 and arrows (Fig. 2), color sensor 106 (Fig. 2) and controller 82 (Fig. 2).  Claim 1 recite intended uses of each of the above physical structures that fail to distinguish over FERRAR.  
	As to claim 2, KRITCHMAN teaches multiple storage tanks (Fig. 2).
	As to claim 3, KRITCHMAN teaches powdered build material (paras. 0006, 0011).
	As to claim 4, KRITCHMAN teaches color sensor 106 on window of hose (Fig. 2b).
	As to claim 5, KRITCHMAN teaches user interface 86 (Fig. 2b).
	As to claim 6, KRITCHMAN teaches electronic memory in control unit and/or CRM with writable functionality (Fig. 2, paras. 0036, 0037, 0042, 0050, 0060, 0061, 0063, 0089, 0090, 0102, 0106).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743